Hill, C. J.
The statutory presumption of negligence, raised by proof
that the plaintiff’s cow was killed by the running of the locomotive and cars of the defendant railroad company, was fully rebutted by the undisputed evidence; and, other than the presumption, there was no evidence whatever of negligence. The verdict against the company is therefore contrary to law, because without any evidence' to support it. Macon, Dublin & Savannah R. Co. v. Hamilton, 9 Ga. App. 254 (70 S. E. 1126); Southern R. Co. v. Harrell, 119 Ga. 521 (46 S. E. 637).

Judgment reversed.

Pópe & Bennet, R. G. Hartsfield, for plaintiff in error,
cited: 9 Ga. App. 254; 7 Ga. App. 138; 3 Ga. App. 197; 119 Ga. 521.
G. G. Bower, contra,
cited: 7 Ga. App. 566, 780; 6 Ga. App. 308, 499.